Digitally signed
                                                                             by Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                            Illinois Official Reports                        the accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2020.06.18
                                                                             10:16:14 -05'00'



                  In re Marriage of Wendy S., 2020 IL App (1st) 191661



Appellate Court         In re MARRIAGE OF WENDY S., Petitioner-Appellee, and
Caption                 GEORGE D., Respondent-Appellant.



District & No.          First District, Sixth Division
                        No. 1-19-1661



Filed                   March 20, 2020
Rehearing denied        May 21, 2020



Decision Under          Appeal from the Circuit Court of Cook County, No. 08-D-10469; the
Review                  Hon. Elizabeth Loredo Rivera, Judge, presiding.



Judgment                Affirmed.


Counsel on              George D., of Winnetka, appellant pro se.
Appeal
                        Matthew C. Arnoux, of Birnbaum, Haddon, Gelfman & Arnoux, LLC,
                        of Chicago, for appellee.



Panel                   JUSTICE CUNNINGHAM delivered the judgment of the court, with
                        opinion.
                        Presiding Justice Mikva and Justice Harris concurred in the judgment
                        and opinion.
                                                 OPINION

¶1       The circuit court of Cook County entered an order striking a minor section from a previous
     custody 1 judgment between the pro se respondent-appellant, George D., and the petitioner-
     appellee, Wendy S. George now appeals. For the following reasons, we affirm the judgment
     of the circuit court of Cook County.

¶2                                            BACKGROUND
¶3        The parties were married in 2001 and had three children during the marriage. In 2008,
     Wendy filed for dissolution of the marriage. On September 28, 2010, the trial court entered an
     order awarding Wendy sole custody of the children (the 2010 custody judgment). On October
     19, 2010, the trial court entered a judgment for dissolution of marriage which incorporated the
     2010 custody judgment.
¶4        In October 2012, George filed a petition to modify custody pursuant to section 610 of the
     Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/610 (West 2012)),
     claiming that changed circumstances warranted a modification of the 2010 custody judgment.
     He sought sole custody of the children. Following a hearing on George’s petition, the trial court
     entered an order on December 15, 2015, granting the petition (the 2015 custody judgment).
     The 2015 custody judgment awarded George sole custody of the children subject to Wendy’s
     designated visitation. 2 Section X of the 2015 custody judgment designated a psychologist, Dr.
     Jay Lebow, to serve as a “behavioral parenting coach” for the parties. Section X(C) specified
     that, “[p]rior to either parent filing a motion or petition in court regarding custody or visitation,
     the party shall submit a written report from Dr. Lebow at their expense confirming that court
     intervention is required to protect the health[,] safety or welfare of the child.”
¶5        Wendy appealed the 2015 custody judgment. She argued before this court that the trial
     court erred in not requiring George to plead or prove “serious endangerment” in order to seek
     modification of custody, pursuant to section 610(a) of the Act. Id. § 610(a). She also argued
     that the court erred in finding, pursuant to section 610(b) of the Act, that George proved by
     clear and convincing evidence that a custody change was in the children’s best interests. Id.
     § 610(b). On appeal, she made no specific challenges to section X(C) of the 2015 custody
     judgment. We affirmed the 2015 custody judgment. In re Marriage of Wendy L.D., 2017 IL
     App (1st) 160098.
¶6        In 2016, while Wendy’s appeal from the 2015 custody judgment was pending, Wendy filed
     two motions in the trial court: (1) a “motion to allow [her] to file motions concerning the best
     interests of the children,” which sought an order vacating section X(C) of the 2015 custody
     judgment; and (2) a “motion to modify the [visitation] schedule,” which sought certain
     revisions to the 2015 custody judgment relating to the allocation of visitation. Wendy did not

         1
            The term “custody” has been updated to “parental responsibility” under the amended Illinois
     Marriage and Dissolution of Marriage Act. See Pub. Act 99-90, § 5-15 (eff. Jan. 1, 2016) (amending
     750 ILCS 5/801). However, the custody judgment in this case was decided by the trial court prior to
     that update. For the sake of simplicity and clarity, we will use the term “custody” throughout this order.
          2
            The term “visitation” has been updated to “parenting time” under the amended Illinois Marriage
     and Dissolution of Marriage Act. See Pub. Act 99-90, § 5-15 (eff. Jan. 1, 2016) (amending 750 ILCS
     5/801). For the sake of simplicity and clarity, this opinion will use the term “visitation.”

                                                     -2-
       submit a report from Dr. Lebow in support of her visitation motion. The trial court denied
       Wendy’s motion that related to visitation time because she had not consulted with Dr. Lebow
       before filing the motion as required by section X(C) of the 2015 custody judgment; the court
       also denied her motion that sought to vacate section X(C) (the 2016 motions judgment).
¶7         Wendy then appealed the 2016 motions judgment. On appeal, we held that the trial court
       lacked jurisdiction to decide Wendy’s two motions while her appeal from the 2015 custody
       judgment was pending. We accordingly vacated the 2016 motions judgment. In re Marriage
       of Wendy L.D., 2017 IL App (1st) 170063-U.
¶8         On August 28, 2018, Wendy filed an “Amended Motion to Allow [Wendy] to File Motions
       Concerning the Best Interests of the Children” (the amended motion). 3 In her amended motion,
       Wendy sought to have section X(C) of the 2015 custody judgment vacated on the ground that
       it was void. She argued that section X(C) was void for three reasons: (1) the trial court lacked
       subject matter jurisdiction to enter section X(C) because it delegated the court’s statutory
       power to decide custody matters to a third party, specifically Dr. Lebow; (2) section X(C) is
       unconstitutional as it violates the parties’ due process and equal protection rights; and
       (3) section X(C) is contrary to Illinois public policy.
¶9         George filed an objection to Wendy’s amended motion on the basis of improper service,
       claiming that she served notice only via electronic mail. The trial court denied George’s notice
       objection but allowed him 35 days to respond to Wendy’s amended motion.
¶ 10       George then responded to Wendy’s amended motion by arguing that Wendy was
       procedurally barred from filing it. He argued that Wendy had previously failed to challenge
       section X(C) in her appeal from the 2015 custody judgment and so the law-of-the-case
       doctrine 4 now barred her from challenging section X(C) before the trial court. George also
       claimed that Wendy did not seek leave from the trial court to file her amended motion and so
       the trial court did not have jurisdiction to consider it.
¶ 11       Following a hearing on July 19, 2019, the trial court granted Wendy’s amended motion.
       The court’s order stated: “The question of whether [section] X(C) of the 2015 Custody
       Judgment must be vacated hinges on whether the provision is deemed void.” The court then
       found that section X(C) is void because “[t]he court exceeded its authority by delegating to a
       third party the power to intervene in custody matters.” The order further found section X(C) to
       be void because it violated the parties’ substantive and procedural due process rights.
¶ 12       The trial court then struck section X(C) from the 2015 custody judgment. 5 However, the
       court left the remainder of the 2015 custody judgment intact. This appeal followed.




           3
             When Wendy filed her amended motion, it was filed before a different trial court judge than the
       original judge who had entered the 2015 custody judgment.
           4
             The law-of-the-case doctrine precludes relitigation of a previously decided issue in the same case.
       Rommel v. Illinois State Toll Highway Authority, 2013 IL App (2d) 120273, ¶ 15.
           5
             The trial court judge who struck section X(C) was not the same judge who had originally entered
       section X(C) in the 2015 custody judgment.

                                                       -3-
¶ 13                                            ANALYSIS
¶ 14        The record reflects that there were multiple claims involved in this case; the trial court’s
       July 19, 2019, judgment, which struck section X(C) from the 2015 custody judgment,
       nevertheless, continued the case to a later date for resolution of other pending matters. 6
       Nonetheless, pursuant to Illinois Supreme Court Rule 304(b)(6) (eff. Mar. 8, 2016), appeals
       can be taken from final judgments modifying a custody judgment even where the judgment
       does not dispose of the entire proceeding. As George filed a timely notice of appeal following
       the trial court’s July 19, 2019, judgment, which modified the 2015 custody judgment, we have
       jurisdiction to consider this appeal. See Ill. S. Ct. R. 303 (eff. July 1, 2017).
¶ 15        As an initial matter, we address Wendy’s request that we dismiss this appeal, or in the
       alternative, strike George’s statement of facts section from his brief. Wendy argues that
       George’s statement of facts section “is replete with violations of Rule 341(h)(6)” because it
       contains “inaccurate and argumentative facts” as well as “highly prejudicial and immaterial
       information.” Illinois Supreme Court Rule 341(h) (eff. May 25, 2018) provides strict rules
       which litigants must follow in submitting their appellate briefs, including a statement of facts
       in which the facts are “stated accurately and fairly without argument or comment.” Pro se
       litigants, such as George, are not excused from following these rules which dictate the form
       and content of appellate briefs. Lewis v. Heartland Food Corp., 2014 IL App (1st) 123303,
       ¶ 5. Nevertheless, while George’s statement of facts is, at times, argumentative, his brief
       adequately complies with Rule 341(h) so that this court is able to comprehend the relevant
       facts. Where violations of supreme court rules are not so flagrant as to hinder or preclude our
       review, the striking of a brief is unwarranted. Cottrill v. Russell, 253 Ill. App. 3d 934, 938
       (1993). Thus, in the interest of justice, we decline to take the drastic action of dismissing this
       appeal or striking the section of George’s brief that contains the statement of facts.
¶ 16        Turning to the merits, George frames his arguments on appeal as multiple issues. However,
       the substance of his arguments amount to the following two issues: (1) whether Wendy was
       procedurally barred from filing her amended motion and (2) whether the trial court erred when
       it struck section X(C) from the 2015 custody judgment.
¶ 17        George first argues that Wendy was procedurally barred from filing her amended motion
       for numerous reasons, such as that (1) the trial court lacked jurisdiction to consider Wendy’s
       amended motion because it was not properly filed as a section 2-1401 petition 7, (2) Wendy did
       not seek leave of the trial court to file her amended motion, (3) Wendy failed to give proper
       notice of her amended motion pursuant to the rules governing section 2-1401, and (4) the law-
       of-the-case doctrine barred Wendy’s amended motion.
¶ 18        We agree with George that Wendy’s amended motion was not a proper section 2-1401
       petition. Instead, it was a petition to modify custody. Although Wendy erroneously titled her
       amended motion, and even argues on appeal that it was a proper section 2-1401 petition, it was
       clearly a petition to modify custody because she specifically sought to modify the 2015 custody




           6
            The record is silent as to the other matters involved in this case.
           7
            A section 2-1401 petition seeks to vacate or void a judgment more than 30 days after the judgment
       has been entered. 735 ILCS 5/2-1401 (West 2018).

                                                     -4-
       judgment by striking section X(C). It is the substance of a filing, not the title, that controls.
       Silverstein v. Brander, 317 Ill. App. 3d 1000, 1005 (2000). 8
¶ 19       Once a court makes an initial custody determination, it retains jurisdiction to modify the
       custody judgment. 750 ILCS 5/601(a) (West 2012); 9 In re Estate of Mirabella S., 2018 IL App
       (3d) 180414, ¶ 15. Generally, there must be a showing of changed circumstances in order to
       modify custody. 750 ILCS 5/610.5(a) (West 2016). However, courts may modify custody
       without a showing of changed circumstances if the modification is in the best interests of the
       children and the modification constitutes a minor modification. Id. § 610.5(e)(2). Considering
       that the 2015 custody judgment is 125 pages long and that section X(C) is one sentence within
       those 125 pages, striking section X(C) would undoubtedly be a minor modification. Also,
       section X(C) is of a procedural nature and does not relate to the allocation of custody between
       the parties. See In re Marriage of O’Hare, 2017 IL App (4th) 170091, ¶ 27 (“it is commonly
       known that the term ‘minor’ is synonymous with ‘small’ or ‘inconsequential’ ”). As Wendy’s
       amended motion sought a minor modification to the 2015 custody judgment in the best
       interests of the children, the trial court had jurisdiction to consider it.
¶ 20       Having determined that Wendy’s amended motion was a petition to modify custody and
       therefore she was entitled to file the motion, none of George’s other procedural arguments are
       relevant. Specifically, Wendy did not need to seek leave to file her amended motion or to serve
       notice pursuant to the rules governing section 2-1401. Additionally, the law-of-the-case
       doctrine does not apply to custody modifications, as the Act explicitly allows for modifications
       to previous custody judgments. See 750 ILCS 5/610.5 (West 2016); In re Marriage of
       Carstens, 2018 IL App (2d) 170183, ¶ 24.
¶ 21       Since we have concluded that Wendy’s amended motion was not a section 2-1401 petition,
       we need not consider whether section X(C) is void, even though the parties have erroneously
       presented that as the issue. Instead, because Wendy’s amended motion was a petition to modify
       custody, we will determine whether it was appropriate for the trial court to modify the 2015
       custody judgment by striking section X(C). 10
¶ 22       As already discussed, a trial court may make minor modifications to a custody judgment if
       such modification is in the best interests of the children. 750 ILCS 65/610.5(e)(2) (West 2016).
       When deciding issues pertaining to custody, the trial court has broad discretion, and its
       judgment is afforded great deference. In re Marriage of Debra N., 2013 IL App (1st) 122145,
       ¶ 45. “Accordingly, a reviewing court will not disturb a trial court’s decision to modify the
       terms of a custody agreement unless its decision is against the manifest weight of the evidence
       and constitutes an abuse of discretion.” Id.


           8
              For the sake of simplicity and clarity, we will continue to refer to Wendy’s petition to modify
       custody as her amended motion.
            9
              Amendments to the Act effective in 2016 repealed section 601 but granted substantially identical
       jurisdiction in new section 601.2. See Pub. Act 99-90, § 5-15 (eff. Jan. 1, 2016) (adding 750 ILCS
       5/601.2).
            10
               Although the trial court struck section X(C) on the ground that it is void and not as a custody
       modification, it is well established that “we review the trial court’s judgment, not its reasoning, and we
       may affirm on any grounds in the record, regardless of whether the trial court relied on those grounds.”
       (Internal quotation marks omitted.) Hancock v. Village of Itasca, 2016 IL App (2d) 150677, ¶ 11.

                                                       -5-
¶ 23        In this case, when the trial court entered section X(C) in the 2015 custody judgment, it
       prevented the parties from filing any motions or petitions related to custody matters unless they
       first submitted a written report from Dr. Lebow. This goes against the legislative intent of the
       Act, which is for parties who are part of a custody judgment to be able to seek modifications
       of their own accord. 11 See 750 ILCS 65/610.5 (West 2016); see also In re Marriage of
       Valliere, 275 Ill. App. 3d 1095, 1103 (1995) (an “unauthorized procedure” for any future
       custody modifications violated the legislative intent of the Act and was therefore improper).
¶ 24        We recognize that the trial court in the 2015 custody case likely entered section X(C) in
       the interest of judicial economy and efficiency. However, in practice, section X(C) would
       elongate custody proceedings. Custody matters can often be time-sensitive and arise under
       urgent circumstances. Enforcing section X(C) would require the parties to make an
       appointment with Dr. Lebow, meet with him, and then submit a written report from him before
       they could petition the court regarding custody matters. Conceivably, this could take months
       to complete and make it more difficult for both parties to resolve pressing matters related to
       custody of the children. This additional barrier would limit the parties’ ability to petition the
       court for relief concerning the best interests of their children, which, in turn, is not in the best
       interests of the children.
¶ 25        Importantly, in making minor modifications to custody judgments, trial courts have an
       obligation to ensure that the custody judgment’s original intent remains intact, as the Act favors
       finality and continuity of custody judgments. In re Marriage of Burns, 2019 IL App (2d)
       180715, ¶ 29. Section X(C) was such a minor procedural part of the 2015 custody judgment,
       when viewed in context and entirety, that striking it does not diminish or impact the original
       spirit of the 2015 custody judgment overall.
¶ 26        In sum, striking section X(C) was a minor modification to the 2015 custody judgment made
       in the best interests of the children. Consequently, the trial court’s order modifying the 2015
       custody judgment by striking section X(C) did not go against the manifest weight of the
       evidence or constitute an abuse of discretion. We accordingly affirm the trial court’s judgment.

¶ 27                                       CONCLUSION
¶ 28      For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 29      Affirmed.




          11
            We acknowledge that the Act only allows parties to seek modifications at any time if they are
       minor; otherwise the Act permits parties to seek major modifications whenever there are changed
       circumstances. 750 ILCS 65/610.5 (West 2016).

                                                    -6-